Citation Nr: 1733816	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

This case was most recently remanded by the Board in July 2016, at which time the Appeals Management Center (AMC) was instructed to contact the appropriate records repository and conduct the necessary research in an attempt to verify whether the Veteran had any service at Udorn Royal Thai Air Force Base in Thailand during the 1967 and 1968 timeframe, and to submit a request to the Air Force Historical Research Agency for any information that might corroborate the Veteran's claimed herbicide exposure during his claimed period of service at Udorn Royal Thai Air Force Base in Thailand at any time during the 1967 and 1968 timeframe.  In September 2016, the AMC received a response from the Air Force Historical Research Agency.  This constitutes substantial compliance with the Board's July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, diabetes mellitus is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307(a)(6)(iii), 3.309, 3.309(a) & (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, given the favorable outcome of the matter on appeal, which is granted in full, no further discussion of how VA fulfilled the duties to notify and assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran seeks entitlement to service connection for diabetes mellitus.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) . The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) .

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6) .

In addition, VA's Compensation & Pension Service has issued information concerning the use of herbicides in the Kingdom of Thailand (Thailand) during the Vietnam War.  In a May 2010 bulletin, Compensation & Pension Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

According to a June 2014 report from the Defense Personnel Records Information Retrieval System (DPRIS), a primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), Compensation & Pension Service determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used on the Thailand base perimeters. 

According to the bulletin, if a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases were the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. M21-1MR. 

Stated another way, Compensation & Pension Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, Compensation & Pension Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, then the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided on the evidence of record.  

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The disorders associated with herbicide exposure for purposes of this presumption include type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes).  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e) .  Here, the Board recognizes that the disability on appeal, diabetes mellitus, may be presumed to be related to service if it can be shown that the Veteran was exposed to herbicides during active service.  

Treatment records confirm the Veteran has been diagnosed as having diabetes mellitus, type II.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, then presumptive service connection is warranted for his diabetes.  

In May 2011, the Board remanded this matter for additional development and instructed the AMC to submit an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's assertions of exposure to herbicides while stationed at the Korat AFB in Thailand during the 1967 and 1968 time frame.  The AMC submitted the inquiry in January 2012, and a response was received from the JSRRC in March 2012.  In that response, the JSRRC instructed the AMC to contact the Air Force Historical Research Agency for further information concerning unit histories and historical reports.  No further action was taken by the AMC at that time.  

The Board remanded this matter again in December 2013.  In its Remand directives, the Board instructed the AMC to contact the Air Force Historical Research Agency to ascertain whether the Veteran was exposed to herbicides while stationed in Thailand.  In March 2014, the Air Force Historical Research Agency responded as follows:

Korat RTAFB did not have any herbicides up through March 1968, and for the July and August 1968 period either.  However, the April through June 1968 period has to be researched.  The July through September 1968 edition of the 388th Tactical Fighter Wing history (the host unit at Korat), noted that: 

Vegetation control needs immediate attention.  US Army is giving some assistance in this area.  

However, no further discussion concerning vegetation control is found in the supporting documents so what assistance the US Army was providing is unknown.  The documents that are available discuss all perimeter security issues with an eye towards stiffening defenses such as fencing, roads, bunkers, lights, guard towers, increased patrols and more personnel.  It is most likely that the US Army used bulldozers and road graders to clear the area outside of the perimeter fence area around Korat, and not herbicides, as herbicides would only kill the vegetation, not remove it.  Since the April through June 1968 period still requires research, an official response cannot be provided for up to 200 days.

In a follow-up response in October 2014, the Air Force Historical Research Agency asserted the following:

Please find attached to this an official transcript of all vegetation control issues at Korat RTAFB for the period April 1967 through September 1968.  As you can see, herbicides were not used at Korat during the time period in question, August 1967 through August 1968.  In fact, I can find no references to any herbicide use at Korat until June 1972.  As an Inventory Management Specialist, the Veteran was on the paperwork side of supply and usually was in an office working with inventory lists and coordinating in reducing back order issues.  Only when a physical inventory of a warehouse was required would an Inventory Management Specialist be required to leave his office and computer runs.  These warehouses were not near the perimeter fence or the runways, taxiways or flight line.  Our collection of USAF unit histories cannot support the Veteran's claims in this particular case.

The Veteran submitted statements in September 2010 and June 2011 indicating that he was stationed at Udorn RTAFB for approximately one month before being transferred to Korat RTAFB.  Likewise, in a December 2014 statement, the Veteran asserted that he was stationed at two AFBs in Thailand during his service there.  He claimed that he was exposed to herbicides at both bases and that his barracks were located right beside the perimeter fence at Udorn RTAFB, where he was stationed before being transferred to Korat RTAFB.  Specifically, the Veteran asserted that he "worked on the flight line at Udorn and pulled inventorys [sic] on the flight line at KORAT, BOTH ARE WITHIN 100 YARDS OF THE permiter [sic]."  He also stated that his duties as an Inventory Manager required him to walk out of his warehouse every day to take parts to and from the flight line.

As Udorn RTAFB is one of the bases where herbicide exposure can be acknowledged on a facts-found or direct basis, the Board remanded the matter again in an attempt to verify whether the Veteran was stationed at the Udorn RTAFB at any time during the 1967 and 1968 time frame, and to contact the Air Force Historical Research Agency for any information that might corroborate the Veteran's claimed herbicide exposure during his claimed period of service at Udorn RTAFB based on the information and statements of record.

In electronic correspondence dated in September 2016, the Air Force Historical Research Agency responded that:

The question posed concerned the use of herbicides at the USAF installation of Udorn Royal Thai Air Force Base, Thailand in the 1967 through 1968 time period.  We have uncovered no such event at Udorn at any time.  It was one of the few major USAF bases that did not use commercial grade herbicides at all.

The second question posed was if any herbicides were used at Korat Royal Thai Air Force Base in the 1967 through 1968 time period.  Again, we have found no basis in such a claim. Non-tactical, commercial grade herbicides were used at Korat in April through December 1972 and again in the October though 1973 time period, but not in the 1967 through 1968 period.

The third claim was that both Korat and Udorn store and conducted tactical herbicide spraying and testing.  This is not quite true.  Korat never did at all; however Udorn did have some Agent Orange tactical herbicides brought in to be used in Laos by the Ranch Hand defoliating unit in the week of 28 December 1968 through 2 January 1969. Udorn was again used as a base of operation for the Ranch Hand unit for the week of 2 through 5 February 1969.  All Agent Orange was brought in by Ranch Hand UC-123 aircraft and any left over from that week's missions in Laos was removed when Ranch Hand aircraft left Udorn.  None was ever stored at Udorn except for these weeks noted, and any remaining herbicide not used in the missions to Laos was removed at the end of each weeks operations back to the Republic of Vietnam.  It was never used as a vegetation control agent at Udorn.

The Veteran's service treatment and personnel records reflect that he was stationed at Korat RTAFB in Thailand during the 1967 and 1968 time frame.  However, as discussed above, the Veteran has asserted that he was also stationed briefly at Udorn RTAFB before being transferred to Korat RTAFB.  Although it remains unclear from the Veteran's service treatment and personnel records whether he spent any time at Udorn RTAFB during his service in Thailand, the Board notes that his personnel records do explicitly indicate that he had a top security clearance and was assigned to the "Project Rivet Top" Task Force during his time in Thailand from August 1967 to August 1968.  A review of the history of "Project Rivet Top" reveals that the project, a modified Lockheed EC-121K Warning Star surveillance aircraft, had its origins at Udorn RTAFB in August 1967, but that the prototype was eventually moved to Korat RTAFB in October 1967.  This corroborates the Veteran's account that he was initially stationed at Udorn RTAFB for approximately one month before being transferred to Korat RTAFB.  

As such, the evidence of record strongly suggests that the Veteran served on two of the designated Thailand air bases: Udorn and Korat.  The Veteran also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Board finds the Veteran credible that his duties as an Inventory Management Specialist, particularly one tasked with coordinating maintenance supplies for a top-secret surveillance aircraft prototype, required work that brought him back and forth from the flight line.  A review of maps depicting Udorn and Korat RTAFBs reveal that both bases had portions of their flight lines in close proximity to the base perimeters.  In any event, as noted, Compensation & Pension Service has determined herbicide use occurred in the perimeter areas of Udorn and Korat RTAFBs.  There also is no evidence in the file specific to the Veteran that is inconsistent with the Veteran's evidence that he worked near the perimeters of Udorn and Korat RTAFBs. 

The Veteran has clearly and consistently reported that he served on the flight lines of Udorn and Korat RTAFBs, both of which are in close proximity to the perimeters of their respective base.  The Veteran is competent to report the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board also finds him credible in that regard.  His statements indicating that he left the warehouse every day to take parts to and from the flight line are consistent with the job duties of an Inventory Management Specialist tasked with coordinating maintenance supplies for a top-secret surveillance aircraft prototype.  See 38 U.S.C.A. § 1154 (a).  Although the October 2014 response from the Air Force Historical Research Agency indicated that an Inventory Management Specialist would be on the paperwork side of supply and usually was in an office working with inventory lists and back order issues, and would only leave the office when a physical inventory of a warehouse was required, this response did not appreciate that the Veteran coordinated maintenance supplies for a surveillance aircraft prototype, a job for which a top security clearance was required.  There is nothing else in the record that would impugn the Veteran's credibility on the matter. 

Resolving all doubt in favor of the Veteran, and based on the facts found, the Board has determined that the Veteran was exposed to herbicide agents, to include Agent Orange, during active service in Thailand.  38 C.F.R. § 3.102.  In addition, the Veteran has current diagnoses of diabetes mellitus as documented by his post-service treatment notes of record.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the Veteran's diabetes is presumed to have been caused by his conceded Agent Orange exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In view of the foregoing discussion, the Board concludes that entitlement to service connection for diabetes is warranted.


ORDER

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


